Citation Nr: 0101286	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  94-45 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1942 to 
November 1945.  The veteran died in May 1995.  The appellant 
is the veteran's widow.  

This appeal arises from an August 1994 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision, 
the RO, in pertinent part, denied service connection for the 
cause of the veteran's death.  Thereafter, by a May 1996 
rating action, the RO denied the issue of entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  

It is unclear from the record whether the appellant is 
claiming entitlement under the provisions of 38 U.S.C.A. 
§ 1318 regarding DIC benefits.  It is requested that the RO 
contact the appellant in order to clarify this matter.  This 
matter is referred to the RO for appropriate action.  See 
Marso v. West, 13 Vet.App. 260 (1999) and 38 C.F.R. § 3.22 
(effective in January 2000).  


REMAND

The appellant in part is claiming death benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) based on hospitalizations at 
the VA medical Center (VAMC) in Decatur, Georgia from 
December 2 to December 11, 1987 and from October 24 to 
October 26, 1989.  In February 2000, the Board remanded the 
appellant's case to the RO to accord the agency an 
opportunity to associate five volumes of VA medical treatment 
records with the veteran's adjudication folder.  In response 
to the RO's request, however, the VAMC furnished only copies 
of those records. It is unclear whether the complete hospital 
records for the periods in question are on file. 

The death certificate indicates that the veteran died in May 
1994 while he was a patient at the Medical Surgical 
Hospital/CSH and that, following his demise, an autopsy was 
performed.  The terminal hospitalization record and the 
autopsy report are not on file.  In a December 2000 
statement, the appellant's representative requested that 
these records be obtained.

A significant change in the law occurred just prior to the 
return of the veteran's claims folder to the Board.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court Of Appeals For Veteran 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should also furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of records of treatment that the 
veteran received during his terminal 
hospitalization at the Medical Surgical 
Hospital/CSH in May 1994 as well as a copy 
of the subsequent autopsy report.  She 
should also be asked to verify that the 
treatment on which the 38 U.S.C.A. § 1151 
claim is based are the hospitalizations at 
the VAMC in Decatur, Georgia from December 
2 to December 11, 1987 and from October 24 
to October 26, 1989.

2.  The RO should request the VAMC in 
Decatur, Georgia to furnish originals, or 
copies certified by the appropriate 
hospital administrator, of the complete 
records, including progress, doctors', and 
nurses' notes, from the veteran's December 
1987 and October 1989 hospitalizations.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought remain 
denied, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case which 
includes a discussion of all pertinent 
evidence received since the last 
supplemental statement of the case and 
accord them an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


